        Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 1 of 36




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




SEAGRAPE INVESTORS LLC,
                                                                Civil Action No. __________
               Plaintiff,

       -against-

KALEIL ISAZA TUZMAN, KIT CAPITAL LTD., KIT
CAPITAL (NEVIS) LLC, OBRA PIA LTD., OBRA PIA
(U.S.) FEEDER, LP, OBRA PIA MANAGEMENT, GP,
LTD., OBRA PIA LTD., SURCUSAL COLOMBIA,
AMANDA BLAUROCK, ROSARIO DAVI, JOSEPH P.
GARLAND and KENNETH A. ELAN,

               Defendants.



                                         COMPLAINT

       Plaintiff, Seagrape Investors LLC, (“Plaintiff”) by and through its counsel, Press Koral

LLP, for its Complaint against Defendants Kaleil Isaza Tuzman, KIT Capital Ltd., KIT Capital

(Nevis) LLC, Obra Pia Ltd., Obra Pia (U.S.) Feeder, LP, Obra Pia Management, GP, Ltd., Obra

Pia Ltd., Surcusal Colombia, Amanda Blaurock, Rosario Davi, Joseph P. Garland and Kenneth A.

Elan (collectively “Defendants”), states as follows:

                                       INTRODUCTION

       1.      This action arises from fraud by Defendants Kaleil Isaza Tuzman, Rosario Davi,

Amanda Blaurock, and a number of offshore entities under their ownership and control (the “OP

Defendants”), in connection with the solicitation of millions of dollars in loans and investments

from Plaintiff, Seagrape Investors, LLC, to fund the development of a luxury hotel project in

Cartegena, Colombia, known as the Convento Obra Pia Hotel & Resort (the “Project”), as well as
           Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 2 of 36




numerous breaches of fiduciary duties by the OP Defendants in the management of the troubled

Project.

       2.       After Tuzman was charged in the Southern District of New York with federal

securities and accounting fraud in connection with another of his businesses—for which he

ultimately was convicted—Seagrape’s principal, Edward Mullen, discovered that Tuzman

fraudulently induced him into making the loans and investments upon materially false

representations of fact concerning the Project, including vast overstatements of the amount that

Tuzman and his entities had personally invested in the Project. Mullen further discovered that,

with the acquiescence of Defendants Rosario Davi and Amanda Blaurock—respectively, KIT

Capital’s Chief Financial Officer and General Counsel—Tuzman applied over $379,000 dollars in

invested capital to personal luxury items, such as cars, clothing and watches, that could have no

proper purpose in a real estate development.

       3.       For several years, Seagrape allowed Tuzman an opportunity to sell or complete the

Project, and to pay back his investors, including Seagrape. In 2016, one potential bidder, GACP

Latin America Partners LLC (“GACP”), entered into a non-binding letter of intent to purchase the

Project. To facilitate a potential purchase by GACP, Seagrape entered into a Credit Security

Agreement (“CSA”) with certain OP Defendants under which, among other things, (1) Seagrape

agreed to forbear from “foreclosing” against the assets of the Project—on Seagrape’s mature claim

to a “Cash Amount Due” of $4,694,806—until a “Foreclosure Date” of March 31, 2017; and (2)

OP Defendants committed that they would “fully cooperate to facilitate Seagrape’s foreclosing on

the property and shall not block such foreclosure or cooperate with anyone seeking to block it.”

Seagrape also entered into a Subordination Agreement directly with GACP, to enable GACP to

lend funds for a partial payment to Seagrape among other things, Seagrape promised GACP that




                                                2
        Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 3 of 36




Seagrape would “provide [GACP] at least three (3) months advance notice” before “declar[ing] a

default with respect to any Subordinated Loan or exercise[ing] any rights with respect to the

collateral securing the Subordinated Loans.”

       4.      To conceal the OP Defendants’ previous inflated valuation of the Project, and in

the hope of achieving a return on his equity at the expense of his creditors, Tuzman held out for

terms unacceptable to GACP, and the March 31, 2017 Foreclosure Date passed. On April 27, 2017,

pursuant to the terms of the Subordination Agreement, Seagrape gave GACP written notice of

Seagrape’s intent to declare a default and to enforce all of its rights, including against the assets of

the Project.

       5.      Over six months later, on November 9, 2017, Seagrape duly filed a complaint with

the Colombian Superintendencia de Sociedades (“SDS”), requesting that it investigate

irregularities at OP BVI’s Colombian subsidiary. As reflected in a written Resolution of the SDS,

the SDS concurred with Seagrape that OP BVI’s subsidiary was in “critical” financial and

administrative condition. The SDS thus placed the subsidiary under its supervision and required

Defendant Obra Pia, Ltd., Surcusal Colombia (the “Branch”) to implement substantial reforms.

       6.      On January 21, 2019, Seagrape served Defendant Obra Pia, Ltd. (“OP BVI”), an

entity organized under the laws of the British Virgin Islands (“BVI”), with a Statutory Demand

under the BVI’s Insolvency Act, 2003 for repayment of Seagrape’s loans, then totaling over $5

million. In opposition, based upon a factually false and misleading legal opinion by Defendant

Joseph P. Garland, OP BVI contended that it had off-setting counterclaims against Seagrape

arising under New York law. Uncertain of the merits of claims under New York law, the BVI court

abstained from attempting to adjudicate them, and conditionally set aside the Statutory Demand—

but only if OP BVI commenced action on its claims in New York within thirty days. If OP BVI




                                                   3
        Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 4 of 36




failed to do so, or failed to diligently pursue its alleged claims in New York, the court ordered that

OP BVI’s debt to Seagrape would be “payable immediately.”

       7.      Rather than pay their obligations to Seagrape—which Tuzman, Davi, Blaurock and

other agents of the OP Defendants previously conceded on countless occasions—the OP

Defendants elected to commence a frivolous lawsuit in New York, solely for purposes of delay. In

the lawsuit, filed by Defendants Garland and Kenneth A. Elan, in an attempt to defraud the court,

the OP Defendants asserted the same factually false claims with which Defendants hornswoggled

the BVI court—upon which the OP Defendants claimed they were entitled to an award of $20

million dollars. Defendants also frivolously named Plaintiff’s principal, Edward V. Mullen, as a

defendant, solely to drag him through the mud and damage his good business reputation. However,

upon receipt of a Rule 11 safe harbor warning letter, Defendants Garland and Elan elected to

withdraw as counsel, and the fraudulent complaint was withdrawn and replaced.

       8.      As a result of their collective efforts, for many years, the OP Defendants

successfully thwarted Plaintiff’s clear right to a recovery under the parties’ contracts. Plaintiff now

brings this action to right Defendants’ wrongs, reduce to judgment Plaintiff’s undisputed right to

payment and to vindicate its right to other and further damages, collectively totaling over $10

million dollars.

                                          THE PARTIES

       9.      Plaintiff Seagrape is a limited liability company organized under the laws of the

State of Florida, with its place of business located at One South Ocean Blvd, Suite 306 Boca Raton,

FL 33432.

       10.     Defendant Kaleil Isaza Tuzman is a citizen of the State of New York.




                                                  4
        Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 5 of 36




       11.     Defendant KIT Capital, Ltd. (“KIT Capital Dubai”), is a corporation organized

under the laws of Dubai. KIT Capital Dubai is 100% owned by Tuzman.

       12.     Defendant KIT Capital (Nevis) LLC. (“KIT Capital”), is a limited liability company

organized under the laws of the Island of Nevis. KIT Capital is 100% owned by Tuzman.

       13.     Defendant Obra Pia, Ltd. (“OP BVI”), is a corporation organized under the laws of

the British Virgin Islands, with its principal place of business at Jayla Place, Wickhams Cay 1,

Road Town, Tortola, British Virgin Islands. OP BVI is 100% owned by KIT Capital.

       14.     Defendant Obra Pia (U.S.) Feeder, LP (“OP Feeder”), a limited partnership

organized under the laws of the British Virgin Islands.

       15.     Defendant Obra Pia Management GP, Ltd. (“OP Manager”), is a corporation

organized under the laws of the British Virgin Islands and is the General Partner of OP Feeder. OP

Manager is 100% owned by KIT Capital.

       16.     Defendant Obra Pia, Ltd., Surcusal Colombia (the “Branch”) is a corporation

organized under the laws of Colombia. The Branch is 100% owned by OP BVI.

       17.     Defendant Amanda Blaurock is a citizen of Colorado.

       18.     Defendant Rosario Davi is a citizen of New York.

       19.     Defendant Joseph P. Garland is a citizen of the State of New York.

       20.     Defendant Kenneth A. Elan is a citizen of the State of New York.

                                JURISDICTION AND VENUE

       21.     This Court has federal question jurisdiction under 28 U.S.C. § 1331 to the extent

that Plaintiff’s claims are founded upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b),

and SEC Rule 10b-5, 17 C.F.R. § 240.10b-5, thereunder. The Court also has federal diversity

jurisdiction under 28 U.S.C. § 1332(a)(2) to the extent that (1) Plaintiff and its beneficial owners




                                                 5
        Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 6 of 36




are based exclusively in the State of Florida and Defendants are citizens either of another state or

of a foreign country; and (2) the amount in controversy exceeds $75,000.

       22.     This Court has personal jurisdiction over Defendants pursuant to the terms of the

one or more forum selection clauses under which Defendants specifically consented to personal

jurisdiction in New York under New York General Obligations Law § 5-1401(1). The Court

further has personal jurisdiction under CPLR § 302, among other things, because Defendants

transacted business within the State of New York and entered into numerous contracts related to

this matter therein and committed tortious conduct individually or through their agents in the State

of New York.

       23.     Venue is proper in this district under 28 U.S. Code § 1391(b)(1) & (3).

                                  FACTUAL BACKGROUND

       24.     In the 1990’s, Seagrape’s, Edward V. Mullen, attended Harvard University with

Tuzman, commencing a long history of friendship and business dealings.

       25.     After graduation, Tuzman worked for five years at Goldman Sachs, before

launching govWorks, Inc., an Internet startup, the rise and fall of which was chronicled in the 2001

documentary film Startup.com.

       26.     Between 2001 and 2010, through his vehicle KIT Capital, Inc. (“KIT Capital”),

Tuzman bought and sold one or more startup technology and media-related companies. Tuzman

also established KIT Digital, Inc. (“KIT Digital”), an internet-video technology company, which

was listed on the NASDAQ exchange under the ticker symbol KITD.




                                                 6
        Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 7 of 36




       A. The Investment Agreement

       27.     Prior to 2013, Mullen agreed to lend and invest various sums of money to Tuzman

to fund one or more of his transactions.

       28.     On May 1, 2013, the parties entered into an Investment Agreement (the “Investment

Agreement”) between Mullen and Oaktree Partners LLLP, as lenders, KIT Media, Ltd. (“KIT

Media”), as “Recipient,” and Tuzman as “Guarantor.” The Investment Agreement stated that (a)

through April 1, 2012, the Investors previously had invested the sum of $1,885,513 (the “Prior

Amount”); and (b) and that the Investors agreed to lend KIT Media an additional $1,850,000 (the

“New Amount”) pursuant to the terms of the Agreement.

       29.     Under § 3.1 of the Investment Agreement, in connection with the Prior Amount,

the parties agreed that KIT Media would pay the sum of $2,161,492, including a “guaranteed

return” of $275,979, on or before a “Due Date” of December 31, 2013. Upon such payment, the

Investors would transfer their previously owned shares in KIT Media to KIT Capital. In addition,

the parties agreed that, on or before the Due Date, KIT Media would pay the Investors the New

Amount, along with a 20% share of KIT Media’s profits during the period of the loan.

       30.     As security for both the Prior and New Amounts, under § 5.1 of the Investment

Agreement, Tuzman agreed to pledge a first mortgage and security interest in two properties (the

“Collateral”): (a) Palais Mire Juan, 155 Avenue de Marechal Juin, Cannes, France; and (b) 1418

Eagle Way, Park City, Utah. Tuzman represented to Mullen that these two properties provided

ample security for the amounts due under the Investment Agreement.

       31.     Under § 5.6 of the Investment Agreement, Tuzman agreed, as Guarantor, to

personally guarantee each of the obligations of KIT Media and its holding company, including

payment of the Prior and New Amounts, “with full personal recourse to the Guarantor.” The parties

agreed that the “guarantee shall survive the death, disability, insolvency, bankruptcy and transfer


                                                7
        Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 8 of 36




for the benefit of creditors or otherwise of Guarantor and be binding upon and become the

obligation of Guarantor’s heirs, executors, personal representatives, trustees, successors and

assigns.” The terms of this guarantee were incorporated and carried forward into the parties’

subsequent agreements.

       32.     Section 7.2 of the Investment Agreement provides that there shall be an event of

Default, among other things, if (a) the Recipient fails to make any of its payment obligations under

the Agreement by the Due Date; or (b) the Guarantor fails to perform any of his obligations under

the Agreement, including failing to perfect a first mortgage on the Collateral.

       33.     Section 11 of the Investment Agreement provides that the agreement “shall be

governed by and construed in all respects in accordance with the laws of the State of New York

and the Parties submit to the non-exclusive jurisdiction of the New York Courts.”

       34.     Finally, § 12 of Investment Agreement includes attorneys’ fees and costs provision,

which provides that “[i]f, and as often as, this Agreement is referred to any attorney by necessity

in order to collect any sum payable hereunder or to defend or enforce any of Investor’s rights

hereunder, or to commence an action or claim by Investor against Recipient, Guarantor or the

Holding Company relating to this Investment Agreement, Recipient and/or Guarantor shall

reimburse Investor for all costs incurred in connection therewith including attorney’s fees

(including such fees incurred in appellate, bankruptcy or insolvency proceedings), with or without

the institution of any action or proceeding, and in addition to all costs, disbursements and

allowances provided by law.”




                                                 8
        Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 9 of 36




       B. The OP Defendants Induce Seagrape to Enter into the Addendum to Investment
          Agreement and to Purchase $1 Million in Limited Partnership Units of OP Feeder

       35.     In 2013, KIT Media defaulted upon its payment obligations under the Investment

Agreement. Tuzman likewise defaulted on his obligation to execute documents perfecting the

Investors’ security interest in the Collateral. Nevertheless, Tuzman assured Mullen that business

was going well and that he would soon be paid. Due to their close personal friendship, without

waiving any rights, Mullen allowed Tuzman additional time to satisfy the obligations of himself

and his entities under the Investment Agreement.

       36.     In or about 2014, Tuzman advised Mullen that he owned a luxury resort

development project, known as the Convento Obra Pia Hotel & Resort (the “Project”), located in

Cartegena, Colombia. Tuzman stated that he held the Project through his ownership and control of

KIT Capital and OP BVI, the Colombian subsidiary of which—Obra Pia Ltd., Surcusal

Colombia—held title to five parcels of real estate, as well as all relevant construction licenses and

entitlements, related to the Project.

       37.     Tuzman stated that he had a contract with Viceroy Hotel Group (“VHG”) to serve

as the manager of a 102-key Viceroy-branded hotel, which would “include[] a 275 m2+ courtyard

pool, 850 m2+ fitness center and spa, signature restaurant and nightclub, panoramic rooftop pool

and bar with 360-degree views of Cartagena and its environs, and over 3,000 m2 of indoor and

outdoor event space.”

       38.     In an email dated April 7, 2014, Tuzman stated to Mullen that KIT Capital (a) “got

the $20M bank loan in place and began work about a month ago (expected construction completion

date Dec '15); and (b) had received a $5 million equity investment from Mubadala, an investment

fund based in Abu Dhabi (“Mubadala equity: US$5MM”). In fact, the $20 million bank loan was

not “in place” and Mubadala had not invested in the Project.



                                                 9
        Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 10 of 36




       39.     In an email dated July 3, 2014, Tuzman again stated to Mullen that (a) he personally

had invested $10 million dollars in the Project; (b) he had obtained a $20 million dollar bank loan

to develop the property; and (c) the existing property had been “appraised by the bank,” in its

current state, at $27.5 million dollars. These representations were materially false and misleading.

In view of how allegedly profitable the Project was, Tuzman bragged “I ought to stop doing tech

stuff altogether and focus on real estate only. :-) Seriously, bro, this wouldn't have possible without

you! I am in debt to you beyond the money. Thank you for being such a good friend over the

years.” Tuzman omitted to disclose that, upon information and belief, Tuzman had misapplied

substantial sums provided by Mullen under the Investment Agreement to Tuzman’s own personal

expenses.

       40.     Tuzman stated that he was forming a Real Estate Investment Trust (“REIT” or

“Fideicomiso”) in Colombia to hold the Project, and then was in the process of filing registration

documents with the Colombian securities authorities.

       41.     In the last two weeks of August 2014, Mullen joined Tuzman and some of his

friends on a luxury yacht trip in Turkey. During the trip, Tuzman asked Mullen to invest in a $6

million dollar friends and family round of funding for the Project (the “Hybrid Round”).

       42.     After returning from the trip, on September 14, 2014, Tuzman provided Mullen

with a draft term sheet and draft disclosure documents in connection with the Hybrid Round, which

did not correct his prior materially false and misleading statements. The Hybrid Round was

structured as a purchase of limited partnership units (the “LP Units”) in Defendant Obra Pia (U.S.)

Feeder, LP (“OP Feeder”), a limited partnership organized under the laws of the British Virgin

Islands, which held a 12.5% promissory note issued by OP BVI, convertible into shares of OP

BVI. On September 16, 2014, Tuzman provided Mullen with a draft Subscription Agreement for




                                                  10
       Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 11 of 36




the LP Units of OP Feeder, which likewise did not correct his prior materially false and misleading

statements.

       43.     On September 17, 2014, Tuzman emailed Mullen with news concerning a setback

on the Project. He stated that “the Columbian Superintencency of Banks has confirmed that they

will NOT allow for submission of our REIT prospectus until (a) all 2014 property taxes are paid,

(b) 2014 corporate franchise taxes are paid, and (c) construction permit is paid.” Tuzman said he

was attempting to raise those funds, to eliminate the issue.

       44.     On the following day, September 18, 2014, Tuzan proposed that Mullen lend the

funds needed to pay the taxes and permit expenses. Tuzman presented Mullen with a proposed

amendment to the parties’ Investment Agreement, under which Mullen would extend a further

loan of $343,646 to pay the taxes and expenses. Tuzman implored Mullen to enter into the

amendment, which he said would be a “MASSIVE help” in connection with the REIT application.

Tuzman also proposed to substitute the Project as the Collateral under the amended agreement.

       45.     In reliance upon Tuzman’s prior representations and omissions concerning the

Project, on September 19, 2014, Mullen agreed in principal to the terms of a proposed draft

Addendum to Investment Agreement (the “Addendum”). However, after reaching an agreement

in principle, the parties continued to negotiate the terms of the Addendum, until a final executed

version was reached on November 27, 2014.

       46.     Under the draft Addendum, Seagrape agreed to apply a portion of the existing debt

to the purchase of $1,000,000 in LP Units in OP Feeder. On September 24, 2014, before the parties

finalized and executed the Addendum, Tuzman provided Mullen with a revised draft version of

the Hybrid Round Term Sheet and Subscription Agreement, which did not correct Tuzman’s prior

affirmative misrepresentations and omissions concerning the Project.




                                                11
        Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 12 of 36




       47.     On September 28, 2014, Tuzman provided Mullen with an email investor letter and

access to a complete library of documents related to the Hybrid Round offering (the “Hybrid

Round Documents”), including the following: (a) Viceroy Cartegena Overview Presentation; (b)

Viceroy Cartegena Jones Lang Lasalle Feasibility Study; (c) Viceroy Cartegena Land Appraisal;

(d) Viceroy Cartegena Architectural Plans; and (e) OB BVI Investment Documents. The OP BVI

Investment Documents included a (i) Hybrid Round Term Sheet; (ii) Subscription Agreement for

OP Feeder LP Units, with instructions; and (iii) an investment flow chart, showing the anticipated

transactions, including the transfer of the Project to a Colombian REIT ownership structure. These

materials did not correct Tuzman’s prior affirmative misrepresentations and omissions concerning

the Project.

       48.     On November 12, 2014, Tuzman sent Mullen the latest version of the teaser, term

sheet, LP agreement and investment flow chart—which did not correct Tuzman’s prior affirmative

misrepresentations and omissions concerning the Project.

       49.     Seagrape subsequently learned that Tuzman paid, not over $10 million, but no more

than USD $5.5 million to purchase all five parcels of real estate comprising the Project, as follows:

(a) Casa Bruno: $1,900,000,000 pesos (USD $561,859); (b) Casa Nery: $2,600,000,000 pesos

(USD $768,859); (c) Contraloria: $2,100,000,000 pesos (USD $621,002); (d) Media Luna: USD

$485,000; and (e) Obra Pia: 10,350,000,000 pesos (USD $3,060,650). Plaintiff also later learned

that no construction at all took place on the Project until at least November 2014, thus there could

not have been any substantial additional costs and expenses. Plaintiff also later learned that

Mubadala had not invested $5 million in equity in the Project.

       50.     KIT Capital thus had far less financially at risk in the Project than Tuzman claimed.

Rather than being asked to provide a fraction of the capital invested in the Project by Tuzman,




                                                 12
       Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 13 of 36




Plaintiff was being asked to make an outsized loan and investment of essentially the same amount

as KIT Capital/Tuzman.

       51.     In reliance upon Tuzman’s false and misleading representations concerning the

Project, on November 27, 2014, on behalf of Seagrape, Mullen executed the final version of the

Addendum, as well as the Hybrid Round Subscription Agreement, and Seagrape acquired 100 LP

Units in OP Feeder as an “ongoing investment,” as well as 400 LP Units as security under the

Addendum. Prior to doing so, on November 27, 2014, Tuzman represented that “the Investment

Addendum supersedes the LP Subscription documents, irrespective of any section which might

imply otherwise.”

       C. The Addendum to the Investment Agreement

       52.     In the Addendum, Seagrape replaced Mullen and Oaktree as the “Investor,”

Defendant OP Feeder replaced KIT Media as the “Recipient.” In addition to Tuzman, KIT Capital

Ltd. and OP BVI each agreed to serve as a Guarantor, pursuant to the terms of the Investment

Agreement. The Addendum specifically incorporated and adopted the terms of the Investment

Agreement, except where “specifically changed or overwritten by [the] Addendum.” Thus, the

Addendum incorporated the guarantor and attorneys’ fees provisions of the Investment

Agreement.

       53.     In the Addendum, OP Feeder and the Guarantors acknowledge that the amounts

due under the Investment Agreement for both the Prior and New Amounts were not paid. See

Addendum at 3. Accordingly, the parties agreed that, net of a $50,000 redemption, the total amount

due under the Investment Agreement (the “2013 Amount Due”) was $4,331,492. The parties

further agreed that Seagrape was entitled to a 10% return (the “Delay Preferred Return”) upon the

2013 Amount Due, resulting in a new amount due of $4,656,354 (the “New Amount Due”). The

due date for payment of the New Amount Due was March 31, 2015. See Addendum § 1.4.


                                               13
        Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 14 of 36




        54.    As noted above, the parties agreed that Seagrape would lend the additional sum of

$343,646 (the “Additional Investment”), which would be used to pay the outstanding taxes and

operational expenses of the Project. See Addendum § 2.1. Commencing on October 1, 2014, like

the New Amount Due, the Additional Investment would accrue interest at the Delay Preferred

Return rate of 10%. See id. § 2.2.

        55.    Including both the New Amount Due and the Additional Investment, the parties

agreed that the total amount due to Seagrape was $5,000,000, plus the Delay Preferred Return. See

id. § 2.5.

        56.    In exchange for a reduction of the balance to $4,000,000 (the “Current Amount

Due”), OP Feeder agreed to issue to Seagrape 500 limited partnership interests in OP Feeder, 100

of which constituted “Ongoing Investment Interests,” and 400 of which would be returned upon

redemption by OP Feeder of the Current Amount Due. Consistent with the Addendum, on

November 28, 2014, in reliance upon Tuzman’s good faith, Seagrape executed the Limited

Partnership Agreement of OP Feeder.

        57.    As security for payment of the Current Amount Due, plus the Delay Preferred

Return, the Guarantors pledged as “New Collateral” their interests in the Project, which they

represented was appraised at $28,200,000 by an appraisal firm appointed by a major Latin

American banking institution, a valuation which OP Feeder and the Guarantors represented and

warranted as “a fair and reasonably accurate determination of the current Fair Market Value of

such properties.” Id. § 3.2.

        D. Blaurock Receives an Interest in Hybrid Round LP Units as a Purported
           Commission

        58.    Although Blaurock did not procure Mullen or Seagrape as an investor, in

connection with the Hybrid Round offering, New Col Holdings, LLC (“New Col”), an entity in



                                               14
       Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 15 of 36




which Blaurock holds an interest, received LP Units as an alleged commission in connection with

Blaurock’s alleged role in raising capital pursuant to the fraudulent Hybrid Round Documents.

       59.     Upon information and belief, Blaurock received through New Col over $200,000

in LP Units of OP Feeder.

       E. The OP Defendants Hire DTZ/Colliers to Raise Further Financing

       60.     Even after the Hybrid Round, the OP Defendants required substantial bank

financing to complete construction of the Project. Contrary to Tuzman’s representations to Mullen

in 2014, a $20 million bank loan had not been secured for the Project. Accordingly, in or about

2015, Tuzman retained Jeff Donnelly, of Cassidy Turley Commercial Real Estate Services, Inc.

d/b/a DTZ (“DTZ”), in New York, to raise potential bank or other financing.

       61.     In or about June 2015, Tuzman and Blaurock provided Seagrape—and, upon

information and belief, other investors and potential investors—with an offering memorandum

prepared by DTZ on behalf of KIT Capital (the “DTZ Memorandum”), seeking financing for the

Project in the amount of $23,561,213. The DTZ team assigned to the matter, including Donnelly,

Ulrike Ahrens and Robert Dicker, subsequently moved to Colliers International NY LLC

(“Colliers”), which continued the representation.

       62.     Among other things, the DTZ Memorandum—based upon representations by

Tuzman, Davi and Blaurock—stated that KIT Capital “began construction of the project on in

November 2014 and has already invested $27.8 million in equity to date,” including $22.5 million

in “pre-development” land acquisition costs, $2,971,000 in construction costs and $2,522,000 in

indirect development costs.

       63.     As Seagrape would later learn, these representations were false. Tuzman’s

manipulation and misrepresentation of these facts was not innocent or isolated, but part of a broad

and pervasive pattern of conduct by Tuzman across multiple businesses, including KIT Digital.


                                                15
        Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 16 of 36




       F. Tuzman’s Indictment Threatens Seagrape’s Loans and Investments

       64.     In September 2015, Tuzman was indicted by federal prosecutors in the Southern

District of New York on eight counts of securities and wire fraud arising from market manipulation

and accounting fraud at Tuzman’s separate, publicly traded company, KIT Digital, occurring

between 2008 and 2012, and arrested in Colombia.

       65.     The charges against Tuzman included (a) a scheme, with a conspiring hedge fund,

to artificially inflate the share price and trading volume of KIT Digital stock at crucial times, such

as at the time of its listing on NASDAQ; (b) the placement of $1,150,000 of company funds with

the conspiring hedge fund, which was represented to KIT Digital shareholders as a legitimate

investment, but in fact was used to engage in transactions manipulating the price of KIT Digital

stock; (c) a scheme to falsely inflate the revenue of KIT Digital through the premature recognition

of revenue for the sale of software products that had not been delivered to customers; and (d) a

scheme to falsely inflate the revenue of KIT Digital through fraudulent round trip transactions, in

which the company secretly used its own cash to pay accounts receivable, rather than recognizing

losses from unpaid bills customers that were uncollectible.

       66.     On September 7, 2015, without disclosing that he had been indicted, Tuzman

emailed Mullen requesting that he loan him $400,000, as a “backstop” to cover payroll and other

expenses—to protect the Project. Mullen dutifully wired the money to KIT Capital’s CFO, Davi.

A few weeks later, at Tuzman’s request, Mullen loaned KIT Capital an additional $41,000.

       67.     Tuzman was extradited from Colombia to the United States and, on December 26,

2017, ultimately found guilty on all charges of conspiracy to commit securities fraud and

conspiracy to commit wire fraud.




                                                 16
       Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 17 of 36




       G. Tuzman Promises to Sell the Project

       68.     The indictment of Tuzman, on grounds of financial fraud impacted the viability of

the Project, and placed Seagrape’s loans and investments at risk. As a result of his difficulties,

Tuzman agreed to seek out a third-party that would purchase the Project in its unfinished state, so

that Seagrape and other investors could receive a return on their troubled investments. Mullen

agreed to help identify such a suitable purchaser or investor.

       69.     On November 19, 2015, Blaurock—now acting President of KIT Capital—

circulated to Mullen an “outreach” email she had presented to potential purchasers, which

represented that “US$19 million in cash has been spent since 2010, roughly broken down as

follows: (i) All five property purchases (including transfer duties, notary fees and broker

commissions): Approx. US$11.3 million; (ii) Pre‐licensing costs (architectural design, taxes,

legal, some structural work, 2010‐2014): Approx. US$1.6 million; (iii) Phase 1 construction and

soft costs, all‐in (Nov 2014 to present): Approx. US$6.3 million.”

       70.     In an email on December 16, 2015, Davi repeated to investors—including

Mullen—the assertion that KIT Capital had spent $19 million in “hard cash” on the Project since

2010. Similarly, in an email to Donnelly, copying Mullen, dated December 21, 2015, Tuzman

reiterated his claim that $19 million in “hard cash” had been spent on the Project.

       71.     As a result of the offering process, Tuzman, Davi and Blaurock claimed KIT

Capital began to receive offers to purchase the Project, including a non-binding offer valuing the

Project at $27 million—an amount sufficient to result in a full return to Seagrape, the senior

secured creditor.

       72.     In a letter dated December 29, 2015, on behalf of KIT Capital, its counsel David

Pedley confirmed to Mullen that “based upon the records I have reviewed, Seagrape is owed in



                                                17
        Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 18 of 36




excess of $7 million and the Loan Agreement provides that interest is continuing to accrue on

amounts owed to Seagrape.” Pedley confirmed that “[t]he Obra Parties are currently engaged in a

sales process/capital raise and I understand that, pursuant to this process, Seagrape will be paid off

in whole or in part at the closing of the transaction (depending upon the amount of cash coming in

at the closing).”

        73.     On January 15, 2016, in connection with discussing the retention of Colliers to

identify an investor, Mullen informed Blaurock, Davi, Pedley and Donnelly that “Obra Pía is

currently in default as it failed to make several payments to Seagrape that became due throughout

the past year, going back as far as March 2015. Seagrape has held off on foreclosing on the entire

project up until this point based on representations made by Kaleil (and the entities he represents)

that this funding round will ensure Seagrape is paid in full.”

        74.     On January 17, 2016, Mullen emailed Tuzman directly, stating: “Please confirm

that you agree you and all of your companies and all of your entities owe me the $5M++ that I

provided to you over the years. Not only have you promised that all of your entities and trusts and

such will personally guarantee, but you swore on our friendship too. Please confirm that you agree

and acknowledge that you are in default, and that you recognize and appreciate that I have stayed

at bay and not instituted foreclosure or tried to squeeze you and make you uncomfortable. Instead,

at a heart-beat, I wired you $400,000 extra on top of all of this as soon as you asked, I then wired

an additional $41,000 as soon as you asked... and you swore to me verbally, in writing, etc, that

you will ensure me perfect comfort, no negotiations, and that I had your sincere appreciation.”

        75.     In early 2016, Tuzman, Davi and Blaurock stated that KIT Capital had received a

number of offers for the Project in the $20 million range, including from Sutton Park and Royal

Property Group. However, Tuzman, Davi and Blaurock were not interested in these offers, because




                                                 18
       Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 19 of 36




they would not result in any substantial payment to they and KIT Capital as the residual equity

owners. Thus, the OP Defendants did not pursue the offers.

       76.     On July 15, 2016, Tuzman appeared at a bail hearing in New York City, before the

Honorable Frank Maas, at which attorneys representing the United States revealed that Tuzman

had homes in Prague, the South of France and Colombia, as well as a substantial luxury watch and

car collection. Indeed, Tuzman appeared at the hearing wearing a $70,000 limited edition Patek

Phillippe watch, which he purchased in 2015, and was of a type that is only sold to an owner of

substantial collection of other Patek Philippe watches. In 2015, Tuzman also purchased at least

two Mercedes Benz automobiles in Columbia with funds from KIT Capital. The Government also

learned from witnesses that Tuzman had “Multiple Bentleys, multiple Range Rovers, multiple cars

all around the world.”

       77.     It also was revealed in court that between February and May 2015, Tuzman had

spent no less than $379,000 on apparent personal items using KIT Capital’s American Express

Black Card, as follows:

               February 15, in one week he spent $22,000 on clothing in
               Switzerland. That includes over $7,000 on a fur shop in Zurich.
               Later that week he spent thousands of dollars on clothing in Monte
               -- in Monte Carlo. And then he charged $10,000 in the Cayman
               Islands. In March 2015 he spent $33,000 in a yacht club in the south
               of France. Weeks later thousands of dollars on clothing in Beirut,
               Lebanon. After that, $43,000 at Christy’s, the auction house, in the
               UAE. March 27th, 2015 he spent $29,000 at a jeweler in Barcelona,
               $45,000 the very next day, Your Honor, at another jeweler in
               Barcelona. And then after that, the following week, $35,000 on more
               jewelry in Barcelona. So in all in one week there were $110,000
               worth of jewelry purchases on the corporate American Express
               black card that he’s carrying in the KIT Capital name. May 2015 he
               spent $96,000 on a car in Columbia. In July 2015 he spent $48,000
               in jewelry in Greece and then later that month in July he spent
               $11,000 at a Bentley dealership in Cannes.




                                               19
       Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 20 of 36




       78.     Evidently, when Tuzman asked Mullen for $441,000 as a “backstop” for KIT

Capital upon his arrest, it was not to keep the Project on track, but to cover KIT Capital’s enormous

American Express Black Card bill for these grotesque personal luxury items.

       H. GACP Signs a Letter of Intent to Purchase the Project

       79.     On August 23, 2016, a potential purchaser, GACP Latin America Partners, LLC

(“GACP”), based in Florida, entered into a non-binding Letter of Intent (the “LOI”) to purchase

the Project based upon a valuation of the Project as completed at $50.2 million, consisting of an

upfront purchase of shares and a commitment to fund the completion of development.

       I. The Credit Security Agreement

       80.     In connection with entering into the LOI with GACP, Seagrape agreed to enter into

a Credit Security Agreement, dated as of August 25, 2016, the principal purpose of which was to

induce Seagrape to forbear from foreclosing upon the Project for a limited time, to enable GACP

to execute the contemplated purchase of the Project.

       81.     The CSA was entered into by Seagrape, as lender, and OP BVI, KIT Capital, Obra

Pia Management, GP (“Manager”), the Branch (collectively, the “OP Entities”) and Tuzman, as

“Debtors.” The CSA specifically incorporated terms from the Addendum and Investment

Agreement, including the guaranty and attorneys’ fees provisions.

       82.     The CSA provided that, as of July 1, 2016, Seagrape was due the sum of $4,694,806

(the “Cash Amount Due”), earning interest commencing August 1, 2016 at a rate of 15% per

annum. In addition, under the CSA, OP Feeder issued Seagrape an additional 137.5 LP Units, for

a total of 237.5 LP Units which, as of July 31, 2016, had a value of $2,882,018.00. CSA § 2.

       83.     In connection with agreeing to accept the additional 137.5 LP Units in OP Feeder,

Seagrape relied upon the OP Defendants’ prior misrepresentations and omissions concerning the




                                                 20
       Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 21 of 36




Project, including that there was $19 million in “hard cash” invested into the Project, of which

Tuzman himself had invested over $10 million.

       84.     The CSA provided that Seagrape would temporarily forbear from foreclosing upon

the Project (the “Secured Assets”) until a stipulated “Foreclosure Date” of January 2, 2017. CSA

§ 11. The parties agreed that, in the event of a partial payment to Seagrape of $1,000,000, the

Foreclosure Date would be extended to March 31, 2017. CSA § 11. No further extension or

forbearance was provided or agreed. CSA § 11.

       85.     Once the Foreclosure Date arrived, the OP Entities committed that they would

“fully cooperate to facilitate Seagrape’s foreclosing on the property and shall not block such

foreclosure or cooperate with anyone seeking to block it.” CSA § 11.

       86.     Section 12 of the CSA provides that the agreement was governed by New York

law, and that the parties agreed to submit to personal jurisdiction in any New York State or federal

court sitting in the Borough of Manhattan in the City of New York.

       J. The Senior Loan and Subordination Agreement With GACP

       87.     In October 2016, GACP agreed to provide OP BVI with a bridge loan in the amount

of $1,500,000 (the “Senior Loan”), to fund a $1,000,000 payment to Seagrape, as well as certain

expenses of the Project.

       88.     To enable GACP to make the Senior Loan, the parties entered into a Subordination

Agreement, dated as of October 14, 2016 (the “Subordination Agreement”), under which Seagrape

(among other lenders) agreed to subordinate its claim for the Cash Amount Due to the Senior Loan.

Such subordination explicitly was “for the benefit of and enforceable by the Senior Lender.”

Subordination Agreement § 1(a).

       89.     Consistent with the CSA, the Subordination Agreement provides that Seagrape

would not foreclose on the Secured Assets before the Foreclosure Date of March 31, 2017. The


                                                21
        Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 22 of 36




Agreement further states that each subordinated lender—including the OP Entities—agrees “not

to declare a default with respect to any Subordinated Loan or exercise any rights with respect to

any collateral securing the Subordinated Loans without providing the Senior Lender at least three

(3) months advance notice.”

        90.    Other than the March 31, 2017 date and the notice requirement, the Subordination

Agreement does not limit Seagrape’s rights as a creditor under the CSA, Addendum and

Investment Agreement.

        91.    Section 12 of the Subordination Agreement provides that the agreement was

governed by New York law, and that the parties agreed to submit to personal jurisdiction in any

New York State or federal court sitting in the Borough of Manhattan in the City of New York.

        K. Seagrape Gives Notice of its Intent to Declare a Default and Enforce its Rights

        92.    After execution of the Subordination Agreement, GACP made the Senior Loan and

funded the payment of $1,000,000 to Seagrape, which extended the Foreclosure Date to March 31,

2017.

        93.    However, upon further diligence, GACP substantially reduced the amount of its

original offer. In an Amendment to the LOI, dated December 5, 2016, GACP reduced its valuation

of the Project from $50.2 million to $43.9 million, and agreed (a) to purchase shares for $20.85

million; and (b) to fund no more than $18.7 million to complete the Project.

        94.    Despite over six months of forbearance by Seagrape, Tuzman failed to close a

transaction with GACP by March 31, 2017. Accordingly, by letter dated April 27, 2017 (the

“Senior Lender Notice”), Seagrape provided formal written notice to GACP of its intent to declare

a default under the Loan Agreements, and to proceed in enforcing all of its rights, including against

the Secured Assets. The Senior Lender Notice stated:




                                                 22
       Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 23 of 36




               [T]his letter, in accordance with the terms and conditions of the last
               sentence of Section 1(a) of the Subordination Agreement, also
               serves as the required advance written notice by Seagrape to GACP
               that Seagrape intends to declare a default by, among other parties,
               Borrower under Seagrape's Subordinated Loans and otherwise
               exercise any and all rights and remedies with respect to any
               collateral securing said Seagrape Subordinated Loans (which may
               include, without limitation, the filing of a foreclosure action in
               Colombia). The intended claim of default arises as a result of the
               failure by Debtors (as defined in that certain Credit and Security
               Acknowledgement dated August 25, 2016 (Credit Agreement
               Effective Date) referenced in Section 1(b) of the Subordination
               Agreement (Credit Agreement)) to pay Seagrape the Cash Amount
               Due (together with all fees, interest and penalties that have accrued
               since the Credit Agreement Effective Date) (collectively,
               Outstanding Cash Amount Due) by the March 31, 2017 extended
               Foreclosure Date.

       95.     After the Senior Notice Letter, Tuzman continued negotiating with GACP, but

GACP further reduced its valuation of the Project to less than $30 million. Tuzman began colluding

with GACP to induce Seagrape to accept less than a full recovery, so that KIT Capital could receive

a recovery on its residual equity. Confirming the cozy nature of the relationship between Tuzman

and GACP, later Tuzman admitted to Mullen that he was using a portion of the funds that GACP

had loaned to OP BVI to cover his “basic living expenses.”

       96.     In an email, dated May 5, 2017, Tuzman, Blaurock and Davi informed Hybrid

Round investors, including Seagrape, that GACP and KIT Capital had conducted “a detailed joint

legal analysis” to determine the timeframe for effective foreclosure efforts by Seagrape.

       97.     Thereafter, in an email dated October 22, 2017, obtained by Mullen, Tuzman

suggested to GACP that rather than insist upon a further reduction of the total price, GACP

continue to “offer the total of the previous LOI valuation ($27.824M), but GACP and KIT

collaborate on getting creditors to receive less than face value and KIT Capital (Nevis) (Obra Pia’s




                                                23
         Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 24 of 36




owner) shares a 50% benefit with GACP on any savings realized from face value, and the other

50% just reduces the amount that you pay for the asset.”.

         98.    In other words, Tuzman proposed a secret side-deal to dupe creditors, including

Seagrape, to accept a substantial haircut in order to fund a return for Tuzman’s entity, KIT Capital,

as an equity holder, and a discount to GACP. A subsequent spreadsheet prepared by KIT Capital

indicates that Tuzman thought it appropriate for Seagrape to take a 56% haircut on the amount

owed, from $5.4 to $2.4 million, so that KIT Capital could achieve a $5.3 million dollar profit

         L. The SDS Complaints

         99.    On November 6, 2017, Seagrape filed a complaint concerning financial

mismanagement and irregularities on the Project with the Colombian Superintendencia de

Sociedades (“SDS”).

         100.   Upon Seagrape’s complaint, the Colombian SDS found a number of irregularities

in the accounting and management of the Branch. See Resolution 5 at 1. Among them, the SDS

found that the Branch failed to record as debts on its books (1) the OP Defendants’ debt to Seagrape

in the amount of US $ 4.694.806; (2) an obligation in the amount of $972.350.075; and (3) an

obligation in the amount of $846.615.913. See id. at 2. In addition, the SDS found discrepancies

between sworn certifications concerning the value of the properties acquired for the Project, and

the value ascribed to those properties in the company’s financial statements, indicating that there

is a “critical situation of accounting” and mandating that the company be supervised by the SDS.

See id. Confirming the “critical situation,” the SDS noted that progress on the Project had

“suspended” since September 2017, and that there had been a “stoppage of payments.” See id. at

2 & 4.

         101.   As a result, by order dated January 18, 2018, the SDS required the Branch to submit

an “improvement plan” to address four irregularities and deficiencies: “(1) Non-recognition of the


                                                 24
        Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 25 of 36




accounting obligation to SEAGRAPE INVESTORS LLC; (2) Inconsistency in the value of assets;

(3) Non development of the object of the subsidiary; [and] (4) Stoppage of payments.” See id. at

4.

       M. Seagrape Serves the Statutory Demand

       102.    On January 21, 2019, Seagrape served upon OP BVI a Statutory Demand under

section 155 of the [BVI] Insolvency Act, 2003, seeking payment of the sum of $5,099,917.49.

Under BVI law, if payment is not made within 21 days of such a demand, the debtor may be placed

into liquidation.

       103.    After Seagrape served the Statutory Demand, OP BVI brought a legal proceeding

in the BVI (the “BVI Proceeding”) seeking to set aside the Demand on grounds that OP BVI

purportedly had off-setting counterclaims against Seagrape arising under New York law. Among

other things, OP BVI falsely claimed that Seagrape had not served the Senior Lender Notice at

least three months before proceeding to enforce its rights.

       104.    In connection with the BVI Proceeding, Defendant Joseph P. Garland, an New York

attorney, submitted an Affidavit, dated February 15, 2019, which was prepared in Westchester

County, New York, and notarized by a licensed notary in Rockland County, New York.

       105.    In the Affidavit, Garland offered his opinion, as a member of the bar of the State of

New York, on the interpretation of New York law as it applied to the application. In in ¶ 24 of his

Affidavit, Garland misleadingly asserted that “[a]ccording to Mr. Tuzman, Seagrape did not give

the required notice and thus it did not have, and does not have, the right to seek payment because

the opportunity to cure any default has not begun.” As a result, Garland contended, that “By failing

to provide the requisite notice, Seagrape breached its obligations to the Obra Entities.” Id. ¶ 40.

Citing the misrepresentations of another witness, Garland also falsely represented to the court in ¶




                                                25
        Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 26 of 36




28 of his Affidavit that the SDS complaints were improper and the “SDS inquiry/investigation did

not turn up any malfeasance.”

       106.    Based upon these objectively false statements of fact, Garland contended in his

Affidavit that—rather than being liable to Seagrape under the CSA—OP BVI had meritorious off-

setting counterclaims against Seagrape for breach of contract, breach of the implied duty of good

faith and fair dealing and breach of a best efforts provision in the CSA, which provided that

Seagrape would use its best efforts to assist in any sale of the Project.

       107.    Confused by the false statements of fact in Garland’s affidavit, the BVI court found

that OP BVI’s claims potentially might have merit, stating “it would appear that the complaint to

SDS might have been premature.”

       108.    However, uncertain of the merits of claims under New York law, the BVI court

abstained from attempting to adjudicate them, and conditionally set aside the Statutory Demand—

but only if OP BVI commenced action on its claims in New York within thirty days. If OP BVI

failed to do so—or failed to diligently pursue its alleged claims in New York—the court ordered

that OP BVI’s debt to Seagrape would be “payable immediately.”

       N. Defendants File a Fraudulent Complaint In New York

       109.    Rather than pay their obligations to Seagrape—which Tuzman and other agents of

Plaintiffs previously conceded on countless occasions, including in Pedley’s December 29, 2015

email—Plaintiffs elected to commence a meritless lawsuit in New York, captioned Obra Pia Ltd.,

et al. v. Seagrape Investors LLC and Edward V. Mullen, U.S.D.C., S.D.N.Y., Civ. Action No.

1:19-cv-07840 (the “Frivolous Action”), solely for purposes of delay and to tarnish Mullen’s good

name and business reputation.

       110.    Consistent with the Garland Affidavit in the BVI Proceeding, in its Complaint in

the Frivolous Action, ignoring the Senior Notice Letter, Defendants Garland and Kenneth Elan


                                                 26
       Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 27 of 36




falsely contended that the SDS Complaints and Statutory Demand were premature—and thus in

breach of the Subordination Agreement—because “[u]pon information and belief, Seagrape failed

to provide the notice it was required to give pursuant to the Subordination Agreement before the

filing of the SDS Complaint and the submission of the Statutory Demand.” Complaint ¶ 76.

Defendants Garland and Elan also alleged that Seagrape’s duly agreed enforcement efforts

breached the best efforts provision and the implied duty of good faith and fair dealing in the CSA.

       111.    Upon serving a Rule 11 warning letter on August 22, 2019, Garland and Elan

withdrew as counsel in the Frivolous Action. Conceding the frivolous nature of the original

complaint, Defendants’ new counsel filed a First Amended Complaint which does not dispute the

Senior Notice Letter and asserts entirely new and different claims, which were not presented to the

BVI court or alleged in the original complaint.

       112.    As a result of the BVI Proceeding and Frivolous Action, Seagrape has suffered

substantial damages, including substantial attorneys’ fees and costs, which continue to accrue.

       O. The OP Defendants Restructure KIT Capital in Breach of the CSA

       113.    Section 6 of the CSA provides, with certain exceptions not applicable here, that

“any modification to the property rights of any of the Debtors on the Secured Assets, including

any sale, mortgage, encumbrance, lien, or establishment of trust agreements in favor of any party,

including equity holders, other than Seagrape, among others, must be first authorized in writing

by Seagrape unless at the closing of such transaction or transactions the Cash Amount Due is

immediately paid to Seagrape in full.”

       114.    On October 11, 2019, following an initial conference in the Frivolous Action,

counsel to the OP Defendants and Tuzman together stated that there had been a “restructuring” of

the Project, which involved an injection of new capital. Thereafter, in a text message to Mullen




                                                  27
       Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 28 of 36




later the same day, Tuzman wrote that there is “another party in the mix now,” and a “new cap[ital]

structure on our side.”

       115.    The alleged restructuring was not done upon prior notice and authorization of

Seagrape and did not involve a complete payoff of the Cash Amount Due to Seagrape. Thus, the

alleged restructuring was in breach of the CSA.

                                 FIRST CLAIM FOR RELIEF
               (Violation of Section 10(b) and Rule 10b-5, Against Defendants
                   Tuzman, KIT Capital Dubai, OP Feeder and OP BVI)
       116.    Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       117.    This Count is asserted against Defendants Tuzman, KIT Capital Dubai, OP Feeder

and OP BVI for violations of Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and SEC

Rule 10b-5, 17 C.F.R. § 240.10b-5, promulgated thereunder.

       118.    In connection with the purchase and sale of 100 LP Units in OP Feeder in the

Addendum, between August and November 28, 2014, and the purchase of 137.5 LP Units in OP

Feeder in the CSA, on August 25, 2016, Defendants Tuzman, KIT Capital Dubai, OP Feeder and

OP BVI: (i) employed devices, schemes, and artifices to defraud; (ii) made untrue statements of

material fact and/or omitted to state material facts necessary to make the statements not misleading;

and (iii) engaged in acts, practices, and a course of business which operated as a fraud and deceit

upon Plaintiff, in violation of Section 10(b) of the Exchange Act and Rule 10b-5.

       119.    To induce Plaintiff’s purchase of 237.5 LP Units in OP Feeder, Defendants

Tuzman, KIT Capital Dubai, OP Feeder and OP BVI made the materially false representations set

forth above. Defendants Tuzman, KIT Capital Dubai, OP Feeder and OP BVI knew these

representations were false or disregarded with severe recklessness that they were materially false

and misleading. The misrepresentations include:




                                                 28
       Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 29 of 36




               •   The false representation of fact, made on July 3, 2014, that the
                   Project was exceptionally profitable, and had nearly tripled in
                   value since 2010.

               •   The false representation of fact, made on July 3, 2014, and
                   repeated numerous times thereafter, that Tuzman had personally
                   invested over $10 million to purchase all five parcels of real
                   estate comprising the Project, when in fact Tuzman had paid no
                   more than USD $5.5 million.

               •   The false representation of fact, made on July 3, 2014, that
                   Tuzman had obtained a $20 million dollar bank loan to develop
                   the Project.

               •   The false representation of fact, made on July 3, 2014, that
                   Tuzman had obtained a $5 million equity investment from
                   Mubadala.

               •   The false representation that Plaintiff’s investment of $1 million,
                   to acquire LP Units in OP Feeder would be used to develop the
                   Project, rather than to fund personal expenses of Tuzman.

               •   The false representations of fact in the DTZ Memorandum—
                   based upon representations by Tuzman, Davi and Blaurock—
                   that KIT Capital “began construction of the project on in
                   November 2014 and has already invested $27.8 million in equity
                   to date,” including $22.5 million in “pre-development” land
                   acquisition costs, $2,971,000 in construction costs and
                   $2,522,000 in indirect development costs.

       120.    Plaintiff relied on these misstatements to its detriment. Had Plaintiff known the

truth, Plaintiff would not have purchased the LP Units or, at a minimum, Plaintiff would not have

purchased the LP Units at the price it paid.

       121.    As a direct and proximate result of the false and misleading statements of

Defendants Tuzman, KIT Capital Dubai, OP Feeder and OP BVI, Plaintiff suffered damages in an

amount to be proven at trial, but no less than the $1 million dollar purchase price of the LP Units,

Plaintiff’s consequential damages, and exemplary damages.




                                                 29
       Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 30 of 36




                                SECOND CLAIM FOR RELIEF
                        (Common Law Fraud Against Defendants
                    Tuzman, KIT Capital Dubai, OP Feeder and OP BVI)

       122.    Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       123.    To induce Plaintiff’s purchase of 100 LP Units in OP Feeder in the Addendum, on

November 28, 2014, and the purchase of 137.5 LP Units in OP Feeder in the CSA, on August 25,

2016, Defendants Tuzman, KIT Capital Dubai, OP Feeder and OP BVI made the materially false

representations set forth above.

       124.    In addition, on September 7, 2015, to induce Plaintiff to loan KIT Capital the sum

of $400,000—and, thereafter, an additional $41,000—Tuzman falsely represented to Plaintiff that

the funds were to be used as a “backstop” to cover payroll and other expenses, to protect the

Project.

       125.    In connection with his request for a $400,000 loan from Plaintiff, Tuzman did not

disclose that he had been indicted for federal securities fraud.

       126.     At the time of his request, Tuzman did not disclose to Plaintiff that KIT Capital

had incurred at least $379,000 in personal expenses for luxury items on its American Express

Black Card, and that the principle purpose of the loan was, not to fund the Project, but to pay

Tuzman’s egregious personal expenses.

       127.    Due to their relationship of trust and confidence, Plaintiff reasonably relied upon

Tuzman’s affirmative misrepresentation concerning the reason and use for the loan, and dutifully

lent Tuzman/KIT Capital the sum of $441,000.

       128.    As a direct and proximate result of the foregoing fraudulent statements, omissions

and concealments, Plaintiff has been damaged in an amount to be proved at trial, along with

consequential and exemplary damages.



                                                 30
        Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 31 of 36




                                 THIRD CLAIM FOR RELIEF
         (Breach of Contract Against Defendants KIT Capital, KIT Capital Dubai,
                   OP BVI, OP Management, the Branch and Tuzman)
        129.   Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

        130.   Pursuant to the terms of the CSA, Addendum and Investment Agreement, as of July

1, 2016, Seagrape was due the sum of $4,694,806 (the “Cash Amount Due”), earning interest

commencing August 1, 2016 at a rate of 15% per annum. After the payment of the sum of

$1,000,000 on October 18, 2016, the Cash Amount Due was reduced to $3,694,806.00. As of

August 1, 2019, including accrued interest, the Cash Amount Due was no less than $5,391,452.87.

        131.   Pursuant to the terms of the § 12 of the Investment Agreement, as incorporated into

the Addendum and CSA, Plaintiff is entitled to recover all costs incurred in connection with

defending or enforcing any of Plaintiff’s rights thereunder, including “attorney’s fees (including

such fees incurred in appellate, bankruptcy or insolvency proceedings), with or without the

institution of any action or proceeding, and in addition [] all costs, disbursements and allowances

provided by law.”

        132.   As set forth in § 1 of the CSA, the under the terms of the CSA, Investment

Agreement and Addendum, Defendants KIT Capital, KIT Capital Dubai, OP BVI, OP

Management, the Branch and Tuzman did not pay the amounts owed under the Investment

Agreement and Addendum when due, and thus are in breach of those agreements.

        133.   Under § 11 of the CSA, Plaintiff agreed to forbear on the enforcement of its right

to payment under the CSA, Investment Agreement and Addendum until no later than March 31,

2017.

        134.   Plaintiff duly provided the Senior Lender Notice to GACP on April 27, 2017.

        135.   Defendants breached the CSA by bringing the BVI Proceeding to block the

enforcement of Plaintiff’s rights as a creditor, in violation of their duty under § 11 of the CSA to


                                                 31
        Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 32 of 36




“fully cooperate to facilitate Seagrape’s foreclosing on the property and [to] not block such

foreclosure or cooperate with anyone seeking to block it.”

        136.    Defendants further breached the CSA by engaging in a “restructuring,” including

the injection of new capital, without the prior notice and consent of Plaintiff.

        137.    As a direct and proximate result of the foregoing breaches of contract by

Defendants Tuzman, KIT Capital Dubai, OP Feeder and OP BVI, Plaintiff suffered damages in an

amount of the Cash Amount Due, with accrued interest thereon, along with an award of all of

Plaintiff’s attorney’s fees and costs in connection with this action, as well as all of Plaintiff’s prior

efforts to enforce or defend its rights under the CSA, Investment Agreement and Addendum.

                                 FOURTH CLAIM FOR RELIEF
                    (Breach of Fiduciary Duties Against Tuzman, Blaurock,
                       Davi, KIT Capital, OP Feeder and OP Manager)
        138.    Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

        139.    At all relevant times, Defendants Tuzman, Blaurock and Davi were senior officers

of KIT Capital, with Tuzman serving as President and CEO, Davi serving as Chief Financial

Officer, and Blaurock serving as General Counsel.

        140.    At all relevant times, KIT Capital was the 100% owner of both OP Manager, which

was the General Partner of OP Feeder, which in turn held a convertible note issued by OP BVI.

        141.    At all relevant times, KIT Capital was the 100% owner of OP BVI, which was the

100% owner of the Branch, which in turn held title to the Project.

        142.    As a result of Plaintiff’s investment in the LP Units of OP Feeder, Defendants

Tuzman, Blaurock, Davi, KIT Capital, OP Manager and OP Feeder owed Plaintiff fiduciary duties

of care and loyalty.

        143.    Defendants Tuzman, Blaurock, Davi, KIT Capital, OP Manager and OP Feeder

breached their fiduciary duties to Plaintiff, among other things, by:


                                                   32
       Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 33 of 36




              •   Making the foregoing misrepresentations and omissions, set
                  forth in the First and Second Claims for Relief, above.

              •   Allowing KIT Capital to apply at least $379,000 of invested
                  funds on personal luxury items, such as clothing and watches,
                  that could have no proper purpose in a real estate development.

              •   Allowing KIT Capital to apply a portion of the funds lent by
                  GACP to pay Tuzman’s own personal living expenses.

              •   Falsely representing to investors, including Plaintiff, that KIT
                  Capital had invested $19 million in “hard cash” on the Project,
                  when in fact KIT Capital had invested substantially less than that
                  amount.

              •   Following Tuzman’s indictment, refusing to accept reasonable
                  offers for the sale of the Project, which would have fully paid
                  Plaintiff, in pursuit of an unlikely recovery on the residual equity
                  KIT Capital and Tuzman.

              •   Colluding with GACP to induce Plaintiff and other investors to
                  accept a haircut on their returns in exchange so that GACP could
                  achieve a lower effective purchase price and KIT
                  Capital/Tuzman could achieve an unjustified return on equity.

              •   Resisting foreclosure by means of the Statutory Demand under
                  BVI law.

              •   Failing to provide Plaintiff with contemporaneous updates and
                  financial information, including concerning an apparent
                  restructuring of the Project.

       144.   As a direct and proximate result of the foregoing breaches of fiduciary duties by

Defendants Tuzman, Blaurock, Davi, KIT Capital, OP Manager and OP Feeder, Plaintiff suffered

damages in an amount to be proven at trial, along with Plaintiff’s consequential damages, and

exemplary damages.




                                                33
       Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 34 of 36




                                 FIFTH CLAIM FOR RELIEF
                (Judiciary Law § 487 Against Defendants Garland and Elan)
       145.    Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       146.    As set forth above, Defendant Garland engaged in deceit and collusion in New York

with the intent to deceive both the BVI court in the BVI Proceeding and the court in the Frivolous

Action. Likewise, Defendant Elan engaged in deceit and collusion in the State of New York with

the intent to deceive the court in the Frivolous Action.

       147.    Such deceit included knowingly basing Garland’s Affidavit in the BVI Proceeding

and the Complaint in the Frivolous Action upon materially false facts, for the purpose, and with

the effect, of blocking Plaintiff’s due payment under the terms of the CSA, Investment Agreement

and Addendum.

       148.    The deceit by Garland and Elan proximately cause Plaintiff's actual damages, in the

form of substantial attorneys’ fees and costs expended in connection with both the BVI Proceeding

and the Frivolous Action.

       149.    By reason of the foregoing, Plaintiff is entitled to treble damages resulting from the

deceit by Garland and Elan in connection with the BVI Proceeding and Frivolous Action.




                                                 34
      Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 35 of 36




      WHEREFORE, Plaintiff respectfully requests that this Court:

      A. Award Plaintiff all of its compensatory and consequential damages in an amount to be
         proved at trial;

      B. Award Plaintiff appropriate treble damages upon Plaintiff’s costs in connection with
         the BVI Proceeding and Frivolous Action, under Judiciary Law § 487, against
         Defendants Garland and Elan;

      C. Award Plaintiff its appropriate punitive damages;

      D. Award Plaintiff all appropriate pre-judgment and post-judgment interest;

      E. Award Plaintiff all of its reasonable attorney’s fees, expenses, expert witness fees, and
         court costs pursuant to the parties’ contracts and as otherwise permitted by law; and

      F. Award any such other and further relief as the Court may deem just and proper.

      Plaintiff demands a trial by a jury on all issues so triable.

Dated: New York, New York
       October 21, 2019


                                              PRESS KORAL LLP



                                              By:_____________________________
                                                     Matthew J. Press

                                                  641 Lexington Avenue, 13th Floor
                                                  New York, NY 10022
                                                  Telephone: (212) 922-1111
                                                  Facsimile: (347) 342-3882
                                                  mpress@presskoral.com

                                                  Attorneys for Plaintiff




                                                35
           Case 1:19-cv-09736-RA-SN Document 1 Filed 10/22/19 Page 36 of 36




                                      JURY DEMAND


                PLEASE TAKE NOTICE that Plaintiff demands a trial by jury on all issues so

triable.

 DATED: New York, New York
        October 21, 2019


                                                  Respectfully submitted,

                                                  PRESS KORAL LLP



                                           By: _____________________________
                                                Matthew J. Press
                                                641 Lexington Avenue, 13th Floor
                                                New York, NY 10022
                                                Telephone: (212) 922-1111
                                                Facsimile: (347) 342-3882
                                                mpress@presskoral.com

                                                  Attorneys for Plaintiff




                                             36
